In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 15-1227V
                                      Filed: June 28, 2016
                                         UNPUBLISHED

****************************
LEA LYDON,                                *
                                          *
                     Petitioner,          *     Damages Decision Based on Proffer;
v.                                        *     Influenza (“Flu”) Vaccination; Shoulder
                                          *     Injury Related to Vaccine
SECRETARY OF HEALTH                       *     Administration (“SIRVA”);
AND HUMAN SERVICES,                       *     Special Processing Unit (“SPU”)
                                          *
                     Respondent.          *
                                          *
****************************
Franklin Caldwell, Jr., Maglio, Christopher & Toale, Sarasota, FL, for petitioner.
Douglas Ross, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES1

Dorsey, Chief Special Master:

      On October 21, 2015, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that she suffered a left shoulder injury as a result of
her October 10, 2014 influenza vaccination. Petition at 1-3. The case was assigned to
the Special Processing Unit of the Office of Special Masters.

       On March 16, 2016, a ruling on entitlement was issued, finding petitioner entitled
to compensation for a shoulder injury related to vaccine administration (“SIRVA”). On
June 24, 2016, respondent filed a proffer on award of compensation (“Proffer”)
indicating petitioner should be awarded $126,365.30. Proffer at 1. In the Proffer,
respondent represented that petitioner agrees with the proffered award. Based on the


1
  Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
record as a whole, the undersigned finds that petitioner is entitled to an award as stated
in the Proffer.

       Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner a lump sum payment of $126,365.30 in the form of a check payable to
petitioner, Lea Lydon. This amount represents compensation for all damages that
would be available under § 300aa-15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
          Case 1:15-vv-01227-UNJ Document 30 Filed 06/24/16 Page 1 of 2



              IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                         OFFICE OF SPECIAL MASTERS

*************************
                        *
LEA LYDON,              *
                        *
Petitioner,             *
                        *
v.                      *                            No. 15-1227V (ECF)
                        *                            Chief Special Master
SECRETARY OF HEALTH     *                            Nora Beth Dorsey
AND HUMAN SERVICES,     *
                        *
Respondent.             *
                        *
*************************

           RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

       In her March 16, 2016 decision, the Chief Special Master found that a preponderance

of the medical evidence indicates that petitioner suffered a shoulder injury related to vaccine

administration (“SIRVA”), which was causally related to the flu vaccination she received on

October 10, 2014. The parties have now addressed the amount of compensation to be

awarded in this case.

I.     Compensation

       Based upon the evidence of record, respondent proffers that petitioner should be

awarded a total lump sum of $126,365.30, which amount represents all elements of

compensation to which petitioner would be entitled under 42 U.S.C. § 300aa-15(a). 1

Petitioner agrees.




1
  Should petitioner die prior to entry of judgment, respondent would oppose any award for
future medical expenses, future lost earnings, and future pain and suffering, and the parties
reserve the right to move the Court for appropriate relief.
         Case 1:15-vv-01227-UNJ Document 30 Filed 06/24/16 Page 2 of 2




II.    Form of the Award

       The parties recommend that the compensation provided should be made in a lump

sum payment in the form of a check for $126,365.30, payable to petitioner.


                                            Respectfully submitted,

                                            BENJAMIN C. MIZER
                                            Principal Deputy Assistant Attorney General

                                            RUPA BHATTACHARYYA
                                            Director
                                            Torts Branch, Civil Division

                                            CATHARINE E. REEVES
                                            Acting Deputy Director
                                            Torts Branch, Civil Division

                                            MICHAEL P. MILMOE
                                            Senior Trial Counsel
                                            Torts Branch, Civil Division

                                            /s/ Douglas Ross
                                            DOUGLAS ROSS
                                            Trial Attorney
                                            Torts Branch, Civil Division
                                            U.S. Department of Justice
                                            P.O. Box 146
                                            Benjamin Franklin Station
                                            Washington, D.C. 20044-0146
                                            (202) 616-3667
DATED: June 24, 2016




                                             2